ON MOTION BOB BEHEABING-.
Under the provisions of section 290, Revised Statutes, as amended by the act of 1889 (Session Acts, 1891, p. 68) neither the probate court nor the judge or clerk thereof in vacation has authority to grant an appeal until after the approval of the appeal bond. But, notwithstanding this, if an appeal be granted where no bond is filed, or, if filed, it be defective, the circuit court acquires jurisdiction. In such case the appeal on motion may be dismissed in the circuit court, unless the *352appellant files a bond satisfactory to that court. Where,, as in this case, the bond is not approved and no appeal is granted the circuit court does not acquire jurisdiction of the case by appeal, even though the transcript and papers in the case are lodged in.the circuit court;
There is a distinction between a case in which an appeal has been irregularly granted and one where it has not been granted at all. In the former, jurisdiction is conferred, while in the latter it is not. In the former,, the irregularity or defect in the appeal may be waived by a general appearance in the circuit court, while, in the latter, jurisdiction is not conferred nor waived by such appearance. In a case where the appeal confers-no jurisdiction, but where the causéis one of which the-court has original jurisdiction and the parties voluntarily appear in the case and' proceed to trial, the court acquires jurisdiction not by virtue of the appeal but by the voluntary appearance of the parties. But in a case-like this, where the jurisdiction of the circuit court is-exclusively appellate and not original, a general and unlimited, appearance of parties does not confer jurisdiction.
The motion is overruled.